Citation Nr: 1314450	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  10-08 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a thoracic and lumbar spine disability, to include as secondary to service-connected right and left knee disabilities.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1988.

Thais matter comes to the Board of Veterans Appeals (Board) on appeal from a July 2009 rating decision by which the St. Paul, Minnesota RO, in pertinent part, denied entitlement to service connection for the Veteran's claimed back disability.

In July 2012, the Veteran's representative was present at an informal hearing with a Decision Review Officer (DRO) at the Denver, Colorado RO.  The Veteran did not participate in the DRO conference.

The case was certified to the Board by the St. Louis, Missouri RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).

At the July 2012 DRO hearing, the Veteran's representative indicated that the Veteran had already submitted certain private medical records consisting of X-ray studies, a magnetic resonance imaging (MRI), and a chiropractic report regarding the low back that was conducted as a condition of hiring for a 1991 job for which the Veteran was ultimately rejected.

The record contains a November 1990 chiropractic report.  However, the record contains no X-ray or MRI reports submitted by the Veteran.  Evidently, the Veteran would like the Board to consider these X-ray and MRI reports in connection with the claim, as apparent from his intention to submit them.  Thus, the RO/AMC must contact the Veteran and ask that he forward copies of all X-ray and MRI reports in his possession that pertain to either the lumbar or thoracic spine.  In the event that the Veteran requires assistance in obtaining these or other medical records, the RO should assist him in accordance with 38 C.F.R. § 3.159 (2012).

The record herein includes VA clinical records dated until September 4, 2012.  The Board observes that the most recent VA clinical records have been added to the claims file electronically.  To ensure that the record is complete, the RO should associate with the record all VA treatment records dated since September 4, 2012.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED to the Ro/AMC for the following action:

1.  Associate with the claims file either hard or electronic copies of all VA clinical records dated from September 4, 2012 to the present.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Ask the Veteran to submit all X-ray and MRI reports in his possession that pertain to either the thoracic or lumbar spine and inform him that he must complete a release if he wishes to have VA assist him in obtaining private medical evidence.  Of course, the necessary release form should be included in correspondence with the Veteran.

3.  After completing the above development and any other development deemed necessary, the record should be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


